                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

____________________________
UNITED STATES OF AMERICA,   )
                            )
      Plaintiff             )                    CRIMINAL ACTION NO: 17-10243-IT
                            )
    v.                      )
                            )
CHRISTOPHER CONDRON,        )
                            )
     Defendant              )
____________________________)


                  DEFENDANT CHRISTOPHER CONDRON’S
                ASSENTED TO MOTION FOR LEAVE TO FILE
      MOTIONS IN LIMINE AND RESPONSES TO GOVERNMENT’S MOTIONS


       Now comes Christopher Condron, the defendant in the above-captioned matter,

and moves for leave to respond to the Government’s motions in limine and to file his

own motions in limine. Mr. Condron requests that the hearing on motions in limine be

continued to a mid-October date and that the deadline for filing motions be extended to

September 26, 2019. Assistant U.S. Attorney Neil Gallagher assents to this motion.

       As reason therefore, Counsel states that she is new to the case and that discovery

on this case been voluminous. She requires additional time to prepare her defense and

does not want to file trial motions prior to having that defense ready. Additionally, Mr.

Condron has strong ideas and opinions about the case against him and his defense

which are valid and deserve careful review by his counsel. It is the impression of Counsel

that Mr. Condron felt that his prior counsel did not adequately address his ideas and

opinions about the case which resulted in a breakdown in their relationship. Given that

Mr. Condron is now represented by his third attorney, Counsel is diligently trying to

address his concerns so that there isn’t a similar breakdown that could cause further
delay for the Court. Proceeding with motion practice without addressing these issues

will result in conflict with Mr. Condron. Counsel fully anticipates being ready to proceed

to trial as scheduled in December.

       Counsel cannot represent Mr. Condron effectively under the current schedule

and requires additional time to prepare the defense. A further explanation of this

request will be provided in an affidavit filed ex parte and under seal to the Court. The

Government’s attorney has been provided with a brief summary of the concerns raised

in the affidavit.



                                                 Respectfully submitted,
                                                 CHRISTOPHER CONDRON,
                                                 By his Attorney,

                                                 _/s/Keren Goldenberg_________
                                                 Keren Goldenberg
                                                 BBO #657629
                                                 19A Alexander Ave.
                                                 Belmont, MA 02478
                                                 (617) 431-2701
                                                 keren@kgdefenselaw.com
